Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
(i) There are four figures labelled “FIG. 8A”.  
(ii) Fig. 8B is missing (see specification, page 4, lines 30-32).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
page 1, “CROSS-REFERENCE TO RELATED APPLICATIONS”, line 2, the word “priority” should be amended to the word -- benefit --.

page 4, line 15, “Fig. 5A” should be amended to -- Fig. 5C --.

page 4, line 30, recites “Fig. 8B”. However, there is no Fig. 8B.
  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9
	line 4, “other anion” is indefinite.

Claim 10
	lines 3-4, it appears that the “carbon monoxide or carbon dioxide” is the same as the carbon monoxide or carbon dioxide recited in claim 1, line 2. However, it is unclear from the claim language as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 6, it appears that the “one or more nucleophilic co-reactants” are the same as the one or more nucleophilic co-reactants recited in claim 1, line 3. However, the claim language is unclear as to whether they are.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 7, it appears that the “carbon monoxide or carbon dioxide” is the same as the carbon monoxide or carbon dioxide recited in claim 1, line 2. However, it is unclear from the claim language as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 8, “the anode” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 8, “the cathode” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 10, it appears that the “electrocatalyzing” is the same as the electrocatalyzing is the same as the electrocatalyzing recited in claim 1, line 2. However, it is unclear from the claim language as to whether it is.

The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 10, it appears that the “carbon monoxide or carbon dioxide” is the same as the carbon monoxide or carbon dioxide recited in claim 1, line 2. However, it is unclear from the claim language as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

lines 11-12, appears that “a catalytically active material” is the same as the catalytically active material recited in claim 1, line 3. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 12-13, it appears that the “one or more carbon-containing chemical products electrocatalytically” are the same as the one or more carbon-containing chemical products electrocatalytically recited in claim 1, lines 4-5. However, it is unclear from the claim language as to whether they are.

Claim 11
	line 1, “the porous membrane” lacks antecedent
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 
not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 1-3, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Del Castillo et al. (“Sn Nanoparticles on Gas Diffusion Electrodes: Synthesis, Characterization and Use for Continuous CO2 Electroreduction to Formate,” Journal of CO2 Utilization (2017 Mar 1), Vol. 18, pp. 222-228).
	Regarding claim 1, Del Castillo teaches a method of electroreduction with a working electrode (= Gas Diffusion Electrodes (Sn/C-GDEs)) [page 222, abstract] and counter electrode 
(= a Dimensionally Stable Anode [DSA/O2 (Ir-MMO (Mixed Metal Oxide) on Platinum was used as the counter-electrode) [page 224, left column, lines 7-9] comprising: 
• electrocatalyzing (= electrochemical reduction) [page 222, abstract] carbon monoxide or carbon dioxide (= pure gaseous CO2 was fed to the cell) [page 224, left column, lines 2-3] in the presence of one or more nucleophilic co-reactants in contact (= the catholyte was a 0.45 mol L-1 KHCO3 + 0.5 mol L-1 KCl aqueous solution) [page 223, right column, lines 61-62] with a catalytically active material present on the working electrode (= the Sn NP’s) [page 223, right 

column, line 33], thereby forming one or more carbon-containing products electrocatalytically (= formate production) [page 234, right column, lines 1-2].
	Regarding claim 2, Del Castillo teaches wherein the counter electrode is an anode comprising an anodic catalytically active material comprised of at least one metal selected from the group consisting of iridium, nickel, iron, and tin (= a Dimensionally Stable Anode [DSA/O2 (Ir-MMO (Mixed Metal Oxide) on Platinum) [page 224, left column, lines 7-9].
	Regarding claim 3, Del Castillo teaches wherein the at least one metal is present, at least in part, as a metal oxide (= a Dimensionally Stable Anode [DSA/O2 (Ir-MMO (Mixed Metal Oxide) on Platinum) [page 224, left column, lines 7-9].
	Regarding claim 6, del Castillo teaches wherein the one or more nucleophilic co-reactants are selected from the group consisting of ammonia, amines, water, alcohols, carboxylic acids and thiols (= the catholyte was a 0.45 mol L-1 KHCO3 + 0.5 mol L-1 KCl aqueous solution) [page 223, right column, lines 61-62].
Regarding claim 8, the method of Del Castillo differs from the instant invention because Del Castillo does not disclose wherein the one or more carbon-containing products comprise one or more carbon-containing products selected from the group consisting of ethylene, acetic acid, acetaldehyde, ethanol, propanol, amides, and thioesters.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Del Castillo teaches a method in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have 

the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

II.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudo et al. (US Patent Application Publication No. 2018/0265440 A1).
	Kudo teaches a method of electroreduction with a working electrode (= a cathode 22) and counter electrode (= an anode 11) [page 2, [0020]] comprising: 

• electrocatalyzing (= a product produced by a reduction reaction in the electrolysis cell 2) [page 2, [0019]] carbon monoxide or carbon dioxide (= a reduction reaction of carbon dioxide (CO2) or a reduction reaction of a carbon compound produced thereby to produce a carbon compound) [pages 2-3, [0025]] in the presence of one or more nucleophilic co-reactants (= the anode solution and the cathode solution are preferably a solution containing at least water (H2O)) [page 4, [0035]] in contact with a catalytically active material present on the working electrode (= the cathode catalyst layer 22b is preferably constituted of a catalyst material (cathode catalyst material)) [page 3, [0032]], thereby forming one or more carbon-containing products electrocatalytically (= to produce a carbon compound such as carbon monoxide (CO), methane (CH4), ethane (C2H6), ethylene (C2H4), methanol (CH3OH), ethanol (C2H5OH), or ethylene glycol (C2H6O2)) [pages 2-3, [0025]].
Regarding claim 2, Kudo teaches wherein the counter electrode is an anode comprising an anodic catalytically active material comprised of at least one metal selected from the group consisting of iridium, nickel, iron, and tin (= as such a catalyst material, there can be cited a metal such as nickel (Ni)) [page 2, [0023]].
	Regarding claim 3, Kudo teaches wherein the at least one metal is present, at least in part, as a metal oxide (= a binary metal oxide such as an iridium oxide (Ir-O), a nickel oxide (Ni-O), an iron oxide (Fe-O) and a tin oxide (Sn-O)) [page 2, [0023]].
	Regarding claim 4, Kudo teaches wherein the working electrode is a cathode comprising a cathodic catalytically active material comprised of at least one of copper, copper oxide, or a copper containing material (= as such a material, there can be cited a metal such as a metal 

such as copper and a metal material such as an alloy containing the metal) [page 3, [0032]].
	Regarding claim 5, Kudo teaches wherein the cathodic catalytically active material is present on a carbon or a conductive support (= a composite body in which the nanoparticles of the above-described metal material are supported by a carbon material such as carbon particles, carbon nanotubes, or graphene) [pages 3-4, [0033]] which is dispersed in an ion conducting polymer or a hydrophobic polymer (= mixed with a Nafion solution to produce a coating solution) and deposited on a porous gas diffusion layer or porous membrane material (= spray coated on carbon paper) [page 6, [0052]].
	Regarding claim 6, Kudo teaches wherein the one or more nucleophilic co-reactants are selected from the group consisting of ammonia, amines, water, alcohols, carboxylic acids and thiols (= as another cathode solution, there can be cited an amine solution of ethanolamine) [page 4, [0036]].
	Regarding claim 7, Kudo teaches wherein the one or more nucleophilic co-reactants are selected from the group consisting of Page 3 of 5Application No.: To Be AssignedUOD-501USC1-C6 aliphatic primary amines, C1-C6 aliphatic secondary amines, aromatic primary amines, and aromatic secondary amines (= as another cathode solution, there can be cited an amine solution of ethanolamine. As amine, any of primary amine, secondary amine, and tertiary amine is applicable) [page 4, [0036]].
Regarding claim 8, Kudo teaches wherein the one or more carbon-containing products comprise one or more carbon-containing products selected from the group consisting of ethylene, acetic acid, acetaldehyde, ethanol, propanol, amides, and thioesters (= to produce a carbon compound such as carbon monoxide (CO), methane (CH4), ethane (C2H6), ethylene (C2H4), 

methanol (CH3OH), ethanol (C2H5OH), or ethylene glycol (C2H6O2)) [pages 2-3, [0025]].
	Regarding claim 9, Kudo teaches using an anolyte (= the anode solution) and an optional catholyte (= the cathode solution) [page 4, [0035]], wherein the anolyte comprises at least one metal cation and wherein the catholyte comprises at least one of carbonate, bicarbonate, chloride, iodide, hydroxide or other anion (= as the aqueous solution containing the electrolyte, for example, there can be cited an aqueous solution containing at least one ion selected from a hydroxide ion (OH-), a chloride ion (Cl-), a bromide ion (Br_), an iodide ion (I-), a nitrate ion (NO3-), a sulfate ion (SO42-), a phosphate ion (PO42-), a borate ion (BO33-), and a hydrogen carbonate ion (HCO3-) [page 4, [0035]].
	Regarding claim 10, Kudo teaches wherein the method further comprises: 
a) streaming the anolyte through an anolyte chamber (= an anode solution flow path 12), at least one of carbon monoxide or carbon dioxide through a fluid chamber (= a CO2 flow path 23) and optionally a catholyte through an optional catholyte chamber (= a cathode solution flow path 21) of an electrolyzer (= the electrolysis cell 2) [page 2, [0020]]; 
b) streaming one or more nucleophilic co-reactants with the anolyte (= the anode solution and the cathode solution are preferably a solution containing at least water (H2O)), at least one of carbon monoxide or carbon dioxide or the optional catholyte (= to the anode solution and the cathode solution, the same solution may be applied) [page 4, [0035]]; 
c) electrically connecting the anode and the cathode using a source of electrical current (= the power supply 40 is connected via a current introduction member to the anode 11 and the cathode 22) [page 2, [0020]]; and 

d) electrocatalyzing (= a product produced by a reduction reaction in the electrolysis cell 2) [page 2, [0019]] at least one of carbon monoxide or carbon dioxide (= a reduction reaction of carbon dioxide (CO2) or a reduction reaction of a carbon compound produced thereby to produce a carbon compound) [pages 2-3, [0025]] in the presence of the one or more nucleophilic co-reactants (= the anode solution and the cathode solution are preferably a solution containing at least water (H2O)) [page 4, [0035]] in contact with a catalytically active material present on the working electrode (= the cathode catalyst layer 22b is preferably constituted of a catalyst material (cathode catalyst material)) [page 3, [0035]], thereby forming one or more carbon-containing chemical products electrocatalytically (= to produce a carbon compound such as carbon monoxide (CO), methane (CH4), ethane (C2H6), ethylene (C2H4), methanol (CH3OH), ethanol (C2H5OH), or ethylene glycol (C2H6O2)) [pages 2-3, [0025]].
Regarding claim 11, Kudo teaches wherein the porous membrane comprises an anion exchange membrane (= as the ion exchange membrane, for example, a cation exchange membrane such as Nafion or Flemion, or an anion exchange membrane such as Neosepta, or Selemion can be used) [page 4, [0034]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Schmid et al. (US Patent Application Publication No. 2021/0079538 A1) is cited to teach that for preparation of hydrocarbons, Cu or Cu-containing compounds such as Cu2O, CuO and/or copper-containing mixed oxides with other metals, etc. may be used as the catalyst for the cathode for the reduction of CO2, and optionally CO (page 9, [0124]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 2, 2021